On Rehearing.
PROVOSTY, J.
[2] The demand of the plaintiff is confined to the value of the timber taken by defendant. The timber cut by defendant was seized in its entirety in this suit, and was released to plaintiff under an agreement that plaintiff should have to account for its value if plaintiff lost the suit, and plaintiff won the suit. No damages, therefore, can be allowed.
The judgment appealed from is set aside in so far as it allows damages, and is otherwise affirmed. Defendant to pay the costs of the lower court; and plaintiff those of the appeal.